Bischoff, J.:
The question presented upon this appeal
is whether the defendant railway company incurred a penalty, under section 104 of the Railroad Law (L. 1892, ch. 676), for its failure to give the plaintiff through transportation upon its line of railroad operated in the city of New York, at a point where its line on Park Row approaches its line upon Broadway, at or about the intersection of Vesey Street with Broadway. The two lines of railroad, operated respectively on Park Row and on Broadway, are separate lines, both controlled by the defendant, however, under a contract with the original operating corporations; but the lines at the point- in question do not intersect, the Park Row line having its terminus at the end of Park Row where this street joins Broadway, and there being an intervening space of about thirty feet between the nearest rails of the respective lines of railroad. The statute in question, section 1.04 of the Railroad Law, provides as follows: “ Every such corporation entering into such contract shall carry or permit any other party thereto to carry between any two points on the railroads or portions thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by either of such corporations for an adult passenger. Every such corporation shall upon demand, and without extra charge, give to each passenger paying one single fare a transfer. *369entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that the public convenience may be promoted by the operation of the railroads embraced in such contract substantially as a single railroad with a single rate of fare. Eor every refusal to comply with the requirements of this section the corporation so refusing shall forfeit fifty dollars to the aggrieved party. The provisions of this section shall only apply to railroads wholly within the limits of any one incorporated city or village.”
In our opinion, the reasonable meaning of this statute is such as to restrict its operation to lines of railroads substantially intersecting, and to exclude a case where a passenger has been carried to the known terminus of one line. The words “ continuous trip,” as used in this statute, are not satisfied by the mere physical proximity of two lines of railroad with the attendant ease with which a passenger might walk from one line to the other, where the railroads are physically distinct and are not operated as intersecting lines in one railroad system. If the plaintiff were entitled to a transfer at the point in question, it would be difficult to say "that he was not equally so entitled at a point a block to the north, where, by reason of the divergence of Park Row from Broadway, the distance between the lines was greater, but not too great to be covered by a pedestrian with ease and despatch; and, upon the same line of reasoning, the right of a passenger to transfer from one of two parallel street railways, upon different streets, which were one or two blocks apart, would, also, necessarily, be upheld.' This result does not seem to have been within the contemplation of the Legislature, and we conclnde that the plaintiff’s claim to the statutory penalty, upon the facts before us, is not within the purview of the act.
The judgment is, therefore, affirmed, with costs.
Scott and Fitzgerald, JJ., concur.
Judgment affirmed, with costs.